Title: To John Adams from Lewis Weld, 6 July 1822
From: Weld, Lewis
To: Adams, John


				
					American Asylum.Sir,
					Hartford, July 6th: 1822
				
				The interest you were pleased to express in the general subject of the education of the deaf and dumb and particularly in young Loring, with whom I had the honour of calling on you in May, was extremely gratifying to my feelings. In an employment like that in which I am engaged, so different form the ordinary business of instruction, and so incomprehensible in its details to most of those who witness them, it is peculiarly gratifying to meet with one who is capable of appreciating in some good degree the difficulties under which we labour, and of entering with interest into the philosophical as well as practical part of the subject. These, in connexion with other considerations, which I need not mention, rendered my call upon you, Sir, an event which I shall always remember with pleasure.You were so good as to consent to my sending you, one of our Reports for the past year, when it should be published—This I directed and forwarded a day or two since, and, as I thought you might be gratified to know which of the compositions it contains, are Loring’s. I have taken the liberty of informing you by letter.They are on the 22d:, 23d: & 24th: pages of the report, under the heads of “A description of Sublimity,” “Of the Imagination,” “Of Music,” “An address for the 4th: of July &c.In the report itself you will find some remarks on the compositions of the deaf & dumb, on signs as the medium of communication with them, on the disadvantages of their situation for acquiring an accurate knowledge of a spoken language and on some other topics which, I trust, will interest you, and which will certainly furnish answers to several questions which you proposed to me, much better and more satisfactory, I presume, than I was able to give.With sentiments of the highest respect / I am, Sir, your friend and humble servant,
				
					Lewis Weld
				
				
			